Appeal by defendant from a judgment of the Supreme Court, Queens County (Ferraro, J.), rendered December 22, 1982, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*195We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Titone, J. P., Lazer, Thompson and Eiber, JJ., concur.